Citation Nr: 1439713	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  14-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for yellow jaundice/hepatitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a urinary condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran, M.S., C.S., R.W.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.

These claims come before the Board of Veterans Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran, M.S., C.S. and R.W. testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board sincerely regrets the delay that will occur as a result of remanding, rather than immediately deciding, these claims, but this additional action is necessary to ensure the record is complete.  

The Veteran claims that he developed all of the disabilities at issue in this appeal, particularly the jaundice and urinary disorder, secondary to in-service hepatitis, for which he was hospitalized.  In support of his claim, he has submitted copies of old letters he wrote during service in October and November 1957, which confirm that he was treated for hepatitis during an in-service hospitalization in Japan.  

The Veteran's service treatment records are unavailable in this case, having been destroyed in a fire that occurred at the facility where his records were housed.  It is thus especially crucial in this case to exhaust all avenues of development in an effort to obtain alternative records that might shed light on his in-service hospitalization.  His representative identifies such records as the Veteran's service personnel file and reports of the in-service hospitalization at Camp Zama in Japan.  

The RO previously requested Surgeon General records and sick and morning reports from the U.S. Army.  The Army responded unfavorably, after which the Veteran explained that he, not his entire unit, was transferred to Japan.  Therefore, unit records from that time period would not be helpful.  

Given the Board's heightened duty to assist in this case, it is also necessary for the Veteran to undergo an examination, during which an examiner can address the etiology of the claimed disabilities.  Recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records, dated since March 2014.  

2.  Obtain and associate with the claims file the Veteran's complete service personnel records.  

3.  Exhaust all avenues of development in an effort to obtain records of the Veteran's in-service hospitalization at Camp Zama in Japan in 1957.  A specific request should be made for all inpatient clinical records, dated from September 1957 to December 1957.

4.  Thereafter, afford the Veteran an appropriate VA examination(s) of his claimed disabilities.  Provide the examiner(s) with the Veteran's claims file for review and ask the examiner(s) to do the following:

a.  Record in detail the Veteran's history of in-service exposure to contaminated food and/or water and his in-service sickness and hospitalization.

b.  Perform a comprehensive evaluation, including all indicated studies.  

c.  Indicate whether the Veteran currently has sleep apnea, diabetes mellitus, residuals of hepatitis/jaundice, a heart disorder, and a genitourinary disorder.

d.  For each claimed disability found to be present, indicate whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's in-service hospitalization for hepatitis.  

e.  In offering this opinion, accept as true that the Veteran was hospitalized in 1957 in Japan for hepatitis.   

f.  Provide detailed rationale, with specific references to the record, for the opinions expressed. 

5.  Review the examination report(s) to ensure it complies with the previous instructions and, if it does not, return it to the examiner(s) for correction.  

6.  Finally, readjudicate each claim on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

